People v Peacock (2015 NY Slip Op 02142)





People v Peacock


2015 NY Slip Op 02142


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-07313
 (Ind. No. 248-12)

[*1]The People of the State of New York, respondent,
vElizabeth Peacock, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Edward E. Smith of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Iliou, J.), rendered April 17, 2013, convicting her of vehicular manslaughter in the first degree and driving while ability impaired by drugs, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
By pleading guilty, the defendant forfeited any claim that the rebuttable presumption contained in Penal Law §§ 125.12 and 125.13 unconstitutionally shifts the burden of proof (see People v Taylor, 65 NY2d 1, 5; People v Thomas, 53 NY2d 338, 344). The defendant's waiver of the right to appeal forecloses review of her contention that the sentence imposed was excessive (see People v Trahan, 124 AD3d 699).
BALKIN, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court